Citation Nr: 0416690	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  01-02 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that declined to reopen a previously 
final decision on a claim of entitlement to service 
connection for Hepatitis C.  In September 2002, the veteran 
appeared and testified at the RO before C.W. Symanski who is 
the Veterans Law Judge rendering the final determination in 
this claim and was designated by the Chairman of the Board to 
conduct that hearing.  38 U.S.C.A. § 7102(b) (West 2002).  In 
a decision dated December 2002, the Board reopened the claim 
and deferred further adjudication pending additional 
development by the Board pursuant its' authority under 
38 C.F.R. § 19.9(a)(2).  

Subsequently, the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) to the 
extent that it authorized the Board to review evidence not 
considered by the RO without obtaining a waiver of review 
from the claimant.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In May 
2003, the Board remanded the case to the RO for review of 
evidence obtained by the Board as required by the DAV 
decision.  The RO has reviewed the evidence, continued the 
denial, issued a Supplemental Statement of the Case (SSOC), 
and returned the case to the Board for further appellate 
review.


FINDINGS OF FACT

The preponderance of the evidence establishes that the 
veteran's Hepatitis C, which first manifested many years 
after his separation from service, is not related to an in-
service event.




CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159(a), 3.309 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connected benefits.  Initially, the 
Board notes that the provisions of the Veteran's Claims 
Assistance Act of 2000 (VCAA) are applicable to the claim on 
appeal.  Among other things, the VCAA provisions expand VA's 
notice and duty to assist requirements in the development of 
a claim.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002).  VA has enacted regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his/her representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.  The CAVC had held that the 
section 5103 notice requirements apply to claims to reopen.  
Quartuccio, 16 Vet. App. at 187.  

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Pelegrini Court 
also held that a section 5103 notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The initial unfavorable AOJ review in this case occurred in 
May 2000 which is prior to the passage of the VCAA.  At the 
time of the initial decision, the issue was whether new and 
material evidence had been presented to reopen a prior final 
decision on the claim.  By letter dated August 14, 2001, the 
RO notified the veteran of the relative duties upon himself 
and VA in developing his claim as well as the legal standard 
applicable to establishing his claim for benefits.  Following 
a review of the claims folder, the Board informed the veteran 
by letter dated March 17, 2003 of evidence deemed necessary 
to substantiate the claim.  On July 15, 2003, the RO advised 
the veteran of additional information needed from him to 
substantiate the claim.  In addition to specifying specific 
evidence deemed necessary, the RO provided the veteran a VA 
Form 21-4138 with instructions to use the form to "also tell 
us about any other records which may exist to support your 
claim."  By letter dated November 14, 2003, the RO further 
advised the veteran of the types of information and evidence 
deemed necessary to substantiate the claim, to include 
specific types of evidence regarding potential risk factors 
in contracting the Hepatitis C virus.  Based upon the above, 
the Board finds that the content requirements of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) have been satisfied.

Technically, the Board concedes that a VCAA notice was not 
provided to the veteran prior to the initial AOJ adjudication 
denying the claim.  This is so because of impossibility; the 
section 5103 provisions did not become law until after the 
initial AOJ decision.  As such, VA took a reasonable approach 
of providing the section 5103 notices in a commonsense manner 
consistent with the procedural posture of the case; a rule of 
construction adopted by the United States Supreme Court in 
similar cases where procedural rules are applied 
retroactively.  See Landgraf v. USI Film Products, 511 U.S. 
244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-29 
(1997).  The majority in the Pelegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would per se constitute harmful 
error by nullifying the purpose of the notice in forcing a 
claimant overcome an adverse decision and by substantially 
impairing the orderly sequence of claims development and 
adjudication.  Pelegrini, 17 Vet. App. at 421-22.

This form over substance interpretation by CAVC would 
literally require the Board, at this point, to vacate all 
prior adjudications and remand this claim to the RO to start 
the claims process anew.  This majority viewpoint contradicts 
a decision by the United States Court of Appeals for the 
Federal Circuit which counseled against this form over 
substance approach by holding, as a matter of law, that a 
case by case analysis is required to determine whether 
prejudicial error occurred as a result of a section 5103 
deficiency.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In fact, as noted by the dissenting opinion in the 
Pelegrini case, this aspect of the Pelegrini decision is most 
probably dicta language having no precedential effect on VA.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  The Board 
proceeds in this case without regard to the RO's 
jurisdictional findings and, in this case, overruled the RO's 
determination that the new and material evidence standard 
applied to the case.  Jackson v. Principi, 265 F. 3d. 1366, 
1370 (Fed. Cir. 2001).  All previous RO determinations are 
subsumed by the Board's decision as the Board is the single 
and sole decision maker of the Secretary in the matter under 
consideration.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1104 (2003).  Quite simply, there is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
this veteran to overcome.  See Pelegrini, 17 Vet. App. at 
421.  There is also no question the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA's 
notices.

To the contrary, a blind adherence to the Pelegrini decision 
would further delay adjudication of this claim, and deprive 
the appellant of his right to timely seek redress before a 
court of superior jurisdiction, if he deemed appropriate.  
This delay may be substantial since there are thousands of 
pending claims involving "post-adjudicatory" notices which, 
if all summarily remanded, would add to the backlog of cases 
to be adjudicated by VA and increase the "wait in line" by 
this appellant, as well as all other VA claimants, in the 
adjudication of the claims.  A literal reading of the 
Pelegrini case would be an untoward result in this case based 
upon an unreasonable construction of section 5103, especially 
when considering the veteran's August and November 2003 
statements that all evidence had been submitted in support of 
his claim and his April 2004 statement waiving the 60-day 
waiting period before his claim was submitted to the Board.  

As such, the Board finds no basis for concluding that harmful 
error has occurred to this appellant because he received his 
VCAA notice after an initial adverse AOJ adjudication.  
Rather, VA has provided the veteran multiple VCAA notices in 
this case, to include a VCAA notice provided by the Board 
following a review of the entire claims folder which 
identified for the veteran available evidence that would be 
beneficial to support his claim.  This is a level of review 
beyond that contemplated by a pre-adjudicatory notice.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  See also 
38 C.F.R. § 20.1102 (2003) (an error or defect by the Board 
which does not affect the merits of the issue or the 
substantive rights of a claimant will be considered harmless 
error and not a basis for vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the veteran's service medical records were 
associated with the claims folder prior to the filing of the 
claim.  The RO has obtained all available VA clinic records 
and, in January 2001, was informed by the Washington, D.C., 
VA Medical Center (VAMC) on Irving Street that no records 
were found for the veteran of his claimed treatment in 1970.  
The veteran has been advised of the unavailability of VA 
records, and has been specifically advised to submit those 
records on his own.  As addressed more fully below, the 
veteran has given conflicting assessments as to whether he 
actually received treatment at this facility in 1970, and the 
Board finds no plausibility to the representation by the 
veteran's representative that the veteran ever had a document 
in his possession diagnosing him with non-A, non-B Hepatitis 
in 1970.  There are no outstanding requests to obtain any 
other relevant records that are both identified and 
available.  The Board has obtained medical opinion, based 
upon review of the claims folder, as necessary to adjudicate 
the claim.  The RO has also provided the veteran a copy of 
his medical records for his review.

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that the duty to assist the veteran has also been satisfied 
in this case.

The veteran served on active duty from April 1968 to March 
1970.  His pre-induction examination, dated October 24, 1967, 
noted the presence of tattoos on both arms.  His service 
personnel records document that he served a tour of duty in 
the Republic of Vietnam from May 10, 1969 to April 8, 1970.  
His service medical records do not document that he obtained 
any additional tattoos during his tour of duty.  His 
separation examination, dated March 25, 1970, does not 
document the presence of any tattoos.  At that time, he 
specifically denied a history of symptoms for "JAUNDICE."  
There is no in-service evidence of Hepatitis C infection.

The first pertinent post-service medical documentation 
consists of a VA Agent Orange examination in March 1982 which 
did not reflect the veteran's report of a history for 
jaundice, Hepatitis diagnosis or liver disorder.  His VA 
clinic records first reflect a diagnosis of Hepatitis C by 
liver biopsy in November 1995.  

On his original Application for Compensation or Pension 
received in December 1996, the veteran claimed to have 
incurred a liver disorder and Hepatitis in 1970 during his 
tour of duty in Vietnam.

In a document dated November 1, 1998, the veteran's 
representative submitted the following letter in support of 
the claim:

The above veteran request[s] reopening [of] 
his claim for benefits;
Medical records dated 1970 VAMC Washington, DC 
reflect a diagnosis of HEPATITIS, non-A, non-
B.  He is being treated at VAMC, Richmond, Va 
at this time.  
This diagnosis was made within 90 days of his 
release from active duty, thus indicating 
contracting this disease during active duty.
Request is also made for copies of any and all 
medical records in the possession of Veterans 
Affairs used in the determination of this 
veteran's claim to be furnished this veteran.

A July 1999 VA clinic record included the veteran's report of 
having "jaundice" in the "'70s."  He denied Hepatitis risk 
factors (RF) of intravenous drug use (IVDU), male to male 
relations (M-M), or health care worker (HCW).  He also denied 
cocaine usage.  He admitted to tattoos in "'66" and a 
recent piercing.  In September 1999, his risk factors were 
noted to be "Intranasal cocaine (once)," tattoos, 
blood/body fluid exposure, and male/female relations with a 
history of 6 lifetime partners.  In a psychological 
evaluation in December 1999, the veteran related a history of 
marijuana use which began in his 30's.

A statement submitted by the veteran in March 2000 reads as 
follows:

I AM REQUESTING TO BE EVALUATED FOR HEPATITIS 
(C) WHILE IN THE MILITARY I HAD YELLOW 
JAUNDIS.

MY DOCTOR TOLD ME TO FILE STATEING COULD BE 
SECONDARY TO HAVEING YELLOW JAUNDIS WHILE IN 
MILITARY.

In response to an RO request for further information on his 
Hepatitis C disability, an April 2000 statement from the 
veteran reads as follows:

In reference to letter dated 4/7/00:

- First noticed symptoms (yellow jaundice) in 
the 1970's.  Received treatment at VAMC 
Washington, DC.  Was told to take aspirin.

- Went to Bay Pines in 1982 and they did 
notice some liver damage.  (At the same time 
he had an Agent Orange Exam.)

- Received treatment at VAMC Richmond from 
1994 to 1998.  Diagnosed with Hepatitis C in 
Richmond.

- Is currently receiving treatment at VAMC Bay 
Pines from 1998 to present.

In a statement received in July 2000, the veteran stated that 
"I RECEIVED TREATMENT AT VAMC ON IRVING STREET, N.W. IN 
WASHINGTON D.C. DURING THE SUMMER OF 1970 FOR YELLOW 
JAUNDICE."

During his Travel Board hearing in September 2002, the 
veteran testified to serving as an equipment and truck 
mechanic during service.  He served with the Quarter Cavalry.  
He indicated that part of his duties included retrieving 
injured and dead soldiers and bringing them back to base.  He 
felt that his exposure to contaminated blood at this time was 
a possible etiology of his Hepatitis C.  He recalled that, a 
couple of months following his separation from service, he 
sought treatment at the Washington, D.C., VAMC for "turning 
yellow and stuff."  He was told he had yellow jaundice and 
to drink "fluids and stuff."  However, he indicated that VA 
"never took blood or nothing."  His symptoms disappeared in 
two to three weeks, and he remained asymptomatic until 
Hepatitis C was discovered by a blood test for insurance 
purposes in 1995.  He did recall that, in the 1980's, he 
underwent an Agent Orange examination at which time something 
wrong with his liver was discovered.  His doctors indicated 
that possible risk factors included exposure to needles, 
taking drugs through the nose, and contact with blood.  He 
denied exposure to needles and doing drugs, to include 
cocaine.  Rather, he only admitted to "drink[ing] a beer 
here and there."  He did get a tattoo while "in Vietnam."

An April 2003 VA clinic record included notations that the 
veteran's risk factors for Hepatitis C included being a 
Vietnam veteran, unequivocal exposure to blood, and multiple 
tattoos.

In March 2003, the veteran submitted the following statement:

I do not have the document from the VAMC 
Washington D.C. 1970.  

I do remember going to the VA clinic there at 
D.C. - There were two doctors who examined me 
& I was told by them I had hepatitis - 
because my eyes were yellow and my skin was 
yellow.  They told me to go home, take it 
easy, drink a lot of fluids.

In March 2003, the veteran underwent VA infectious disease 
examination with benefit of review of the claims folder.  The 
examination report reads in full as follows:

REVIEW OF MEDICAL RECORDS
This 54-year old white male served in the 
United States Army during Vietnam 1968 to 
1970.  While he was in Vietnam he said he did 
move dead bodies and got blood on his hands.  
He denies intravenous drug use or sharing 
needles with any other person.  He did not use 
grass/marijuana but did drink beer.  He 
suffered no injuries in Vietnam and has had no 
surgery.  He's had no blood transfusions 
during his life.  He did have tattoos put on 
his arms before he went into the service in 
Washington, DC.  He had one tattoo added in 
Australia while on R&R during his military 
service.  And he recently had another tattoo 
on his left chest put on in St. Petersburg, 
Florida.

PAST MEDICAL HISTORY
When he was discharged from the service he 
worked as a barber for 5 years and then did 
construction work for 10 years, then went back 
to being a barber.  He now is part-time 
because he tires easily, has fatigue, and 
can't stand all day long.  His current 
symptoms are fatigue, tiredness, slight 
weakness, and occasional nausea and occasional 
right-sided pain over his right upper mid 
abdomen.  He went for health insurance in the 
early/mid 80's and they told him he had 
abnormal liver function tests.  And that's 
when he came to the VA for an Agent Orange 
examination and told him he had abnormal liver 
function tests.  He was drinking six beers a 
day, he then quit drinking beer for six 
months.  In 1994/1995 when he went for health 
insurance physical he was told he had 
Hepatitis C.  He then went to McGuire Air 
Force Base in New Jersey where he was 
evaluated and had a liver biopsy in 1995, and 
told he had chronic Hepatitis C with scar 
tissue.  He's been on four Interferon 
treatment programs.  He was originally was on 
Interferon three times a week at McGuire with 
no change.  He was on a photophoresis program 
at McGuire with no change.  And he's not drunk 
alcohol since 1995.  He has been Interferon 
treatment here at the Bay Pines VA with 
Interferon three times a week and Ribavirin 
six a day for six months, and it did not seem 
to make any difference in his RNI copies of 
his Hepatitis C virus.  In looking through his 
liver function tests over the last four years 
at Bay Pines, he has varied from normal liver 
function tests to abnormal to normal, which is 
a very common event in Hepatitis C.  He's also 
been running a low white count which may be 
related to his Ribavirin/Interferon treatment 
but he had some borderline/low white counts in 
the past.  His stools have been negative for 
occult blood.  He's had chronic anemia with 
occasionally normal hematocrits.  Again, the 
recent anemia/low white count could be due to 
his Ribavirin and/or Interferon treatment.  He 
also has had [s]ome borderline low platelets 
which also could be accounted to from the drug 
therapy, his platelets were over 200,000 and 
2000.  His current liver function tests are 
normal the last ones that were done.  He's had 
iron studies done to rule-out hemachromatosis.  
He's 


not diabetic.  He does have an elevated 
globulin consistently with intermittent normal 
to low/normal protein.

PHYSICAL EXAMINATION
Physical examination reveals a healthy 
markedly-obese white male who did weigh 278, 
he's done to 248; wears glasses, no jaundice, 
no mouth and nose findings.  He has tattoos as 
described.  No hepatomegaly with obese 
abdomen, no splenomegaly as felt.  He has 1+ 
palmar erythema, no nail changes.  He has a 
borderline spider angioma of the left upper 
chest near his neck.  He has no edema and 
minimal hyperpigmentation over his shins with 
multiple scars, and small bites and small 
scabs.  Mentally he seems to be awake and 
aware, he has no gross mental incompetence.

DIAGNOSTIC IMPRESSION
Chronic Hepatitis C with evidence of elevated 
globulin, low white platelet count, and 
enlarged liver and spleen, which may mean he 
has early cirrhosis.

REMARKS
It's my medical opinion that the etiology of 
his Hepatitis C is totally speculative.  It is 
extremely speculative to say that his etiology 
is related to his military experience of 
handling dead bodies, where he might have 
gotten blood on his hands, which is a very, 
very rare possibility to cause Hepatitis C.  
Since he had tattoos in Washington, DC, prior 
to the 1960's, that's a possibility as a 
source of his Hepatitis C.  He did have a 
tattoo in Australia during his service time, 
which is another possibility.  I think the 
recent tattoo is very unlikely since current 
hygienic techniques have taken place during 
tattoos.  He denies any IV drug contact, or 
intravenous blood transfusions or drug 
therapy.  I think his prognosis is guarded, 
with possibility of chronic cirrhosis within 
the next 10 years.  Again, the etiology of his 
Hepatitis C is purely speculative since we 
have no definitive event to label as the cause 
for his Hepatitis C.  The patient was told to 
discuss any aspect of this examination with 
his primary care provider.  His medical 
records and C-file that were available were 
reviewed in relation to his Hepatitis C. 

In a statement received in November 2003, the veteran 
clarified that he obtained a tattoo while on rest and 
relaxation in Australia in either 1969 or 1970.  He referred 
to another servicemate who obtained a tattoo with him at that 
time.

On appeal, the veteran's representative has argued that the 
veteran's "exposure to chemicals, contaminates, local food, 
local water, indigenous people and other factors" while he 
served in the Republic of Vietnam "provides a logical basis 
for the initial exposure and subsequent development of a 
condition which lead to the current Hepatitis C condition."

The claimant bears the burden of presenting and supporting a 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  Certain specified diseases may be presumed to have 
been incurred in service if manifest to a degree of 10 
percent or more within one year from separation from active 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2003).  Cirrhosis of 
the liver is among the specified diseases, but Hepatitis C is 
not.  38 C.F.R. § 3.309(a) (2003).

The veteran claims to have contracted his Hepatitis C virus 
during his active military service.  The medical evidence 
shows that Hepatitis C was first diagnosed in 1995 which is 
many years after the veteran's separation from service.  The 
dispositive issue on appeal, therefore, concerns whether 
event(s) in service bear a 


causal relationship to the current diagnosis.  The risk 
factors for contracting the Hepatitis C virus, as documented 
in the VA clinic records and examination reports, include 
intravenous drug usage, sexual relations, working in a health 
care environment, blood and body fluid exposure, tattoos and 
intranasal cocaine.

The veteran himself attributes his Hepatitis C as related to 
exposure to contaminated blood while transporting dead 
soldiers as well as a tattoo he obtained during his tour of 
duty.  He has essentially denied any of the other risk 
factors other than male to female relations.  His September 
2002 testimony regarding a history of occasional alcohol 
usage and specific denial of any drug usage contradicts his 
statements to VA clinic personnel relating to a past history 
of using intranasal cocaine, marijuana, and heavy alcohol 
usage.  His March 2000 statement of having yellow jaundice 
while in the military contradicts his denial of such a 
history on his March 1970 separation examination.  His report 
of being diagnosed with Hepatitis, whether non-A, non-B, or 
C, at the Washington, D.C., VAMC in 1970 does not comport 
with his testimony that VA "never took blood or nothing" at 
that time.  All in all, the veteran does not appear to be a 
reliable historian regarding his potential risk exposures and 
may, in fact, be underreporting such events.

Nonetheless, the veteran's risk factors for Hepatitis C 
identified by record include two tattoos obtained prior to 
service, a claimed exposure to blood and fluids by 
transporting dead soldiers and obtaining one tattoo in 
service, at least one instance of intranasal cocaine usage, 6 
sexual partners over his lifetime, and one tattoo and body 
piercing obtained following his separation from service.  A 
VA infectious disease expert reviewed the claims folder in 
March 2003 and concluded that, on the evidence of record, 
"the etiology of [the veteran's] Hepatitis C is totally 
speculative."  The examiner specifically commented that the 
veteran's handling of dead bodies would be a "very, very 
rare possibility to cause Hepatitis C," and that the post-
service tattoos could also be excluded due to modern hygienic 
techniques.  This leaves the veteran with one possible source 
of in-service exposure with a tattoo with the remaining 
multiple sources of exposures as not related to an in-service 
event.  The claimant must present a claim for benefits based 
on more than pure 


speculation.  See generally Tirpak v. Derwinski, 2 Vet. App. 
609, 610 (1992).  The VA examiner unequivocally stated that 
an opinion in this case would require resort to "total 
speculation" and there is no competent medical opinion 
relating the veteran's Hepatitis C to an in-service event.  
The evidence of record, therefore, weighs against the claim 
for service connection for Hepatitis C.  The claim, 
therefore, must be denied.

In so deciding, the Board finds the veteran competent to 
attest to symptoms such as yellow jaundice which he claims to 
have experienced in service or sometime thereafter.  His 
well-intentioned lay belief that this was a manifestation of 
his current Hepatitis C, in and of itself, holds no probative 
value as he is not competent to self-diagnosis his symptoms 
as this is a matter requiring medical expertise.  38 C.F.R. 
§ 3.159(a) (2003); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (2003).  Moreover, while he may 
be competent to testify to such matters as the presence of 
signs or symptoms, this does not mean that the testimony is 
probative.  The assertion of record that a VA document exists 
showing that the veteran was diagnosed with "non-A, non-B, 
HEPATITIS" in 1970 is not plausible given that a search for 
such a record has proven negative, the veteran has been 
unable to produce this document, and that the veteran himself 
has conceded that VA never performed any type of tests at 
this time.  His recitation of what a doctor purportedly 
diagnosed him with in 1970, while seeming implausible by the 
record, holds no probative value as competent evidence in 
this case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

For the same reasons, the theories of causation provided by 
the veteran and his representative in this case may not be 
considered as competent for purposes of establishing a 
medical nexus between the Hepatitis C diagnosis and an in-
service event.  The benefit of the doubt rule is not for 
application in this case.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001) (benefit of doubt rule does not apply 
when preponderance of evidence is against a claim).  The 
Board also finds no evidence to support application of the 
special evidentiary provisions relating to injuries and 
diseases incurred or aggravated while engaging in combat with 
the enemy.  See 38 U.S.C.A. § 1154(b) (West 2002).  


ORDER

Service connection for Hepatitis C is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



